EXAMINER’S COMMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

On 2/4/2021, Applicant submitted a claim listing including claims 1-26. However, in the last claim listing submitted (filed 12/20/2021), Applicant has only listed claims 1-9. Each time Applicant submits a claim listing, every claim that ever existed in the application must be listed. If Applicant intends to cancel claims 10-26, then Applicant must list claims 10-26 as follows:

claims 10-16 (cancelled). 

	Additionally, please only submit a single listing of claims. That is, a listing of the claims including the claim status identifiers and the mark-up to show the changes made. Do not submit a “clean copy” listing or a list of claims with comments interspersed among the claims. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        February 28, 2022